Citation Nr: 0831801	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
PTSD and assigned an initial 50 percent disability rating.  


FINDING OF FACT

The veteran's PTSD is currently manifested by no more than 
some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance; nightmares; impairment of short and long term 
memory; difficulty in understanding complex commands; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to an initial 
disability rating greater than 50 percent for his service-
connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.


The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

A VA psychiatric examination was conducted in November 2005.  
The veteran reported anger, difficulty sleeping, and 
flashbacks, all of which had worsened since his nephew was 
killed in Iraq in 2004.  The veteran indicated that he 
preferred to work for himself as an appliance repairman as he 
has difficulty dealing with supervisors and co-workers.  He 
reported a good relationship with his father and fair ones 
with his mother and siblings.  The veteran reported that his 
wife complains that he gets snappy and mad easily.  The 
veteran avoided socialization outside of his immediate 
family, describing himself as reclusive and withdrawn.  On 
examination, his orientation was normal and appearance and 
hygiene were appropriate.  The veteran was anxious and 
depressed.  The examiner described him as irritable, with 
impaired impulse control and outbursts of anger.  His 
communication and speech were normal.  There were no 
hallucinations, delusions, panic attacks, or ritualistic 
obsessions.  The examiner described the veteran's thought 
processes as abnormal in that he can't stop thinking about 
Vietnam.  His judgment was intact but abstract thinking was 
absent.  The veteran's memory was moderately abnormal; he had 
difficulty with the retention of highly learned materials and 
remembering to complete tasks.  Suicidal and homicidal 
ideations were absent.  The diagnosis was PTSD, delayed type.  
The GAF score was 67.

A December 2005 treatment record noted the veteran's verbal 
abuse of his wife.  It noted he had been married for 30 years 
and had three sons.  In a statement dated in March 2008, the 
veteran's wife noted that the veteran was abusive mentally 
and verbally to her and his stepson; that he was often angry 
and agitated; and that his business had suffered due to his 
unreliability and conflicts with customers.

A March 2008 treatment record noted that the veteran was 
using new medication and had experienced fewer nightmares and 
been more relaxed and less irritable.  A GAF score of 55 was 
noted.

The most recent VA psychiatric examination of the veteran was 
conducted in April 2008.  The veteran described his 
hostility, noting he experienced road rage and was verbally 
abusive to his wife.  He reported ongoing nightmares and 
flashbacks as well as problems sleeping.  He described his 
relationships with his sons as good.  He was noted to be 
self-employed.  On examination, his orientation was within 
normal limits; appearance, hygiene, and behavior were 
appropriate.  His affect and mood were normal, and his 
communication and speech were within normal limits.  He had 
difficulty understanding complex commands, and was unable to 
spell WORLD backwards.  Panic attacks were absent.  Signs of 
suspiciousness were present, but no hallucinatory experiences 
or obsessional rituals were noted.  His thought processes 
were appropriate and judgment was unimpaired.  Abstract 
thinking was normal.  The veteran had mild memory impairment, 
complaining of forgetting names and where he put things.  He 
denied suicidal or homicidal ideation.  The examiner assigned 
a GAF score of 52, and noted the veteran occasionally had 
some interference with performing activities of daily living; 
had difficulty establishing and maintaining effective work 
and social relationships; had difficulty maintaining 
effective family role functioning; had occasional 
interference with recreation or leisure pursuits; had no 
difficulty understanding commands; and he appeared to pose no 
threat of persistent danger or injury to himself or to 
others.

Based on these findings, the Board finds that the evidence of 
record does not substantiate the criteria for a rating 
greater than 50 percent.  His PTSD is currently manifested by 
no more than some occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
sleep disturbance; nightmares; impairment of short and long 
term memory; difficulty in understanding complex commands; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence does not demonstrate that the 
veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
is currently self-employed, although he has experienced some 
problems with reliability and customer relationships.  The 
evidence of record also shows that the veteran maintains a 
significant relationship with his wife, children, and other 
family members.  The veteran denied hallucinations, 
ritualistic behavior, panic attacks and the presence of 
homicidal or suicidal thoughts.  He had good impulse control 
and maintained minimum personal hygiene.  The Board also 
notes that the two VA examinations of record have assigned 
GAF scores of 67 and 52, which indicate mild to moderate 
impairment.  

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, there is no evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  While it appears the veteran has been verbally and 
mentally abusive towards his wife, and has reported incidents 
of "road rage," there is no evidence of actual violence 
during the appeals period which would substantiate a finding 
of impaired impulse control or unprovoked irritability with 
periods of violence as would be contemplated as part of the 
criteria for a 70 percent rating.

In sum, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that nearly approximates the 
criteria for the next higher evaluation under Code 9411.  

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased rating for separate 
periods based on the facts found during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does 
not find evidence that the veteran's disability rating should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to a rating greater 
than 50 percent during any time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's increased rating claim decided 
herein, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 24, 2005, the date of his claim, and 
a 50 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained VA treatment and service medical records, 
afforded the veteran psychiatric examinations, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


